Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entry
1.	Applicants response to the Species Restriction mailed 3/31/22 is acknowledged (paper filed 5/9/22).  In the reply filed the following amendments were made: Claims 7, 15, and 17-32 were canceled without prejudice or disclaimer. New claims 33-42 were
added. While claims 1, 2, 3, 4, 6, 9, 10, 11, and 12 were modified.  
Election/Restrictions
2.	Applicant’s election without traverse of a species combination including CA9, MMP11, LAMC2, FAM107A, SH3BGRL2, and FAM3D in the reply filed on 5/9/22 is acknowledged. Applicant contends claims 1-6, 8-14, 16, and 33-42 read on the elected species.
3.	 Currently, claims 1-6, 8-14, 16, and 33-42 are pending and under consideration. 

Information Disclosure Statement
4.	The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other Information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the examiner on form PTO-892 or applicant on form PTO-1449 lists the references, they have not been considered. 
5.	The information disclosure statements filed 6/6/19, 7/3/19, 8/31/20, 9/22/21, and 5/922 have been considered as to the merits before First Action.
Claim Objections
6. 	Claims 1-6, 8-14, 16, and 33-42 are objected to because of the following informalities: The claims utilize several acronyms “CA9, MMP11, LAMC2, FAM107A, SH3BGRL2, and FAM3D, HPV E6, HPV E7, FFPE, KRT4, NRG2, etc.” without first defining what it represents in the independent claim. While the claims can reference acronyms, the material presented by the acronym must be clearly set forth at the first use of the acronym. However, Applicant is cautioned not to introduce new matter into the claims. Appropriate correction is required.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-6, 8-14, 16, and 33-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



	I.	Claims 1 and 9 recite the measurement of an expression product from
each of genes comprising CA9, MMP11, LAMC2, FAM107A, SH3BGRL2, and FAM3D. However this wording is ambiguous because it is not clear as to what will be measured. Is it Applicant’s intent to measure the recited genes or some other indicator (product expressed from said genes).  The metes and bounds of the claims are not clear. Appropriate correction is required. See Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) ("[R]ather than requiring that the claims are insolubly ambiguous, we hold that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.").
Claim Rejections - 35 USC §101
9.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or

composition of matter, or any new and useful improvement thereof, may obtain a patent therefor,

subject to the conditions and requirements of this title.


10. 	Claims 1-6, 8-14, 16, and 33-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or/and abstract idea) without significantly more. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 1. A method to detect biomarkers associated with Head and Neck
Squamous Cell Carcinoma (HNSCC) in an individual comprising the steps of:
obtaining a sample from the individual; and
measuring amount of an expression product from each of genes comprising
CA9, MMP11, LAMC2, FAM107A, SH3BGRL2, and FAM3D. 

9. (Currently Amended) A method to detect susceptibility to Head and Neck Squamous Cell
Carcinoma (HNSCC) in an individual comprising:
obtaining a sample from the individual; and measuring a difference between amount of an expression product from each of genes comprising CA9, MMP11, LAMC2, FAM107A, SH3BGRL2, and FAM3D: and a corresponding control value for the each expression product
wherein the difference indicates that the individual has or is susceptible to developing HNSCC.
However, the method detects a gene complex and compares the complex with a control. These “comparison” steps are deemed mental process or abstract ideas that can be performed in the mind. Although the claims are directed to binding procedures, the comparison can be conducted by a visual analysis of the result or signal formed from the binding (i.e. color indication from binding).  Accordingly, there is no actual integration of the judicial exception into a practical application. 
Since the claims do not require any physical testing in the detection and comparison, this is viewed as an abstract idea (mental process). Therefore, the claims recite “judicial exceptions” as limiting elements or steps without reciting additional elements/steps that integrate the judicial exceptions into the claimed inventions such that the judicial exceptions are practically applied, and are sufficient to ensure that the claims amount to significantly more than the judicial exceptions themselves. 
The judicial exception includes: “detecting and comparing natural phenomena (gene complexes).” 
A claim that focuses on a judicial exception must also include additional elements or steps to show that the inventor has practically applied, and added something significant to, the judicial exceptions itself. See Mayo, 101 USPQ2d at 1966. 
Patents cannot be obtained on subject matter identified by the courts as being exempted from eligibility (i.e., laws of nature/natural principles, natural phenomenon, and abstract ideas).
The recent Interim Eligibility Guidance addresses the subject matter eligibility analysis for all claims (i.e., machine, composition of matter, manufacture and process claims). The analysis is to be used for evaluating whether a claim is drawn to patent-eligible subject matter.
Step 1 determines whether the claim is directed to a process, machine, manufacture, or composition of matter. If the claim is directed to a statutory category, proceed to Step 2.
Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test) for claims directed to laws of nature, natural phenomena, and abstract ideas (the judicially recognized exceptions).
In Step 2A, Prong 1 determine whether the claim is directed to a law of nature, a natural phenomenon, or an abstract idea, and
Step 2A, Prong 2 determine whether the claim recites additional elements that integrate the exception into a practical application of the exception
If the exception is not integrated into a practical application, then proceed to Step
2B determines whether the claim as a whole amounts to significantly more than the exception.
Analysis of Claims 1 and 9:
I. 	The present claim is directed to a process so Step 1 is satisfied.
II. 	The present claims are directed to judicial exceptions? Wherein a detected
gene complex/combination is measured and/or compared to a control. This judicial exception includes mental processes - concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Thus, step 2A Prong 1 and Prong 2 is satisfied.
Claim 1 is directed to an abstract idea that is not integrated into a practical application (the comparison does not require actual wet lab procedures). The recited abstract ideas are insufficient to make an otherwise ineligible claim patent eligible without significantly more recited in the claim. The detection and comparison steps can be done by merely reviewing the data mentally and mentally identifying the presence or absence of the complex. See Bilski V. Kappos 95 USPQ2d
1001 (2010).  
Additionally, see Mayo Collaborative Services v. Prometheus Laboratories Inc. 101 USPQ2d 1961 (2012) at 1965, quoting Gottschalkv. Benson, 409 U.S. 63, 67 [175 USPQ 673] (1972). ("Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work."). 
Furthermore, the steps of “detecting and comparing” does not actually require an active step but encompasses abstract ideas and are insufficient to make an otherwise ineligible claims patent eligible, the claims are ineligible subject matter under 35 U.S.C. 101. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al.).
III. Step 2B, is to determine whether the claim as a whole amount to significantly more than the exception. 
The active method step of claim 1 is simply “detecting” a gene complex of 6 markers recited in claims 1 and 9. All of the additional claim elements listed are well-understood, routine, and conventional in this art. The active method steps of the claims are readily recognized in the art as routine. Thus, the active method steps of the present claims are conventional, well understood and routine. These steps are the activities that a scientist would have relied upon to achieve the goals of the invention.
The steps are interpreted as being drawn to mental steps and/or computer- implemented abstract ideas and are insufficient to make an otherwise ineligible claims patent eligible, the claims are ineligible subject matter under 35 U.S.C. 101. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al).
In the present claims there are no other active method steps that transform the process into an inventive application of the detecting and comparing steps.
In sum, when the relevant factors are analyzed, they weigh against the present claim amounting to significantly more than the judicial exceptions themselves. Accordingly, the claims do not qualify as eligible subject matter.
Claim Rejections — 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) INGENERAL.—The specification shall contain a written description of the invention,
and of the manner and process of making and using it, in such full, clear, concise, and
exact terms as to enable any person skilled in the art to which it pertains, or with which
it is most nearly connected, to make and use the same, and shall set forth the best
mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AlA), first paragraph:
The specification shall contain a written description of the invention, and of the manner
and process of making and using it, in such full, clear, concise, and exact terms as to
enable any person skilled in the art to which it pertains, or with which it is most nearly
connected, to make and use the same and shall set forth the best mode contemplated
by the inventor of carrying out his invention.
New Matter
11.	Claims 1-6, 8-14, 16, and 33-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1 and 9 have been amended to read on the measurement of the gene combination of an expression product from each of genes CA9, MMP11, LAMC2, FAM107A, SH3BGRL2, and FAM3D. However, support for the claimed genes and/or the combination is not found in the disclosure. For example, the specification does not appear to teach CA9.  Applicant is invited to show support for the measurement of the claimed gene and gene combination. This is a new matter rejection.

12. 	Claims 1-6, 8-14, 16, and 33-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the enablement requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	Specifically, the method claims recite diagnosing head and neck squamous cell carcinoma (HNSCC) in an individual by determining the presence of an expression product  from each of genes comprising CA9, MMP11, LAMC2, FAM107A, SH3BGRL2, and FAM3D. However, it is noted that all of the biomarkers recited in the claims are naturally occurring in at least part of the human body at some time or another, and it is therefore not reasonably possible to determine HNSCC by merely determining the presence of the gene combination (claim 1) or by determining a difference in a control (claim 9) in the claims as written. Even the addition of a control sample and/or limiting the sample to be one of blood, serum, plasma, urine, etc. cannot be seen as significantly limiting the claims so as to enable diagnosing any HNSCC.
The standard for determining whether the specification meets the enablement
requirement was cast in the Supreme Court decision of Minerals Separation Lid. v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation
needed to practice the invention undue or unreasonable? That standard is still the one
to be applied. /n re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Accordingly, even though the statute does not use the term "undue experimentation," it
has been interpreted to require that the claimed invention be enabled so that any
person skilled in the art can make and use the invention without undue
experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

See also United States v. Telectronics, Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223
(Fed. Cir. 1988) ("The test of enablement is whether one reasonably skilled in the art
could make or use the invention from the disclosures in the patent coupled with
information known in the art without undue experimentation.").
Factors to be considered in determining whether undue experimentation is
required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404
(Fed. Cir. 1988) and MPEP 2164.01(A)) as follows: 1) quantity of experimentation
necessary, 2) the amount of direction or guidance presented, 3) the presence and
absence of working examples, 4) the nature of the invention, 5) the state of prior art, 6)
the relative skill of those in the art, 7) the predictability or unpredictability of the art, and
8) the breath of the claims. While all the above factors have been fully considered and
have led the Examiner to conclude that the specification fails to teach how to make
and/or use the claimed invention without undue experimentation, only the most relevant
factors are addressed in detail below.
(1 and 2) The breadth of the claims and the nature of the invention. The claims are broad enough to encompass embodiments wherein it is reasonably and fully expected that at least some of the biomarkers are present at some times in at least some portions of a human body, independent of whether that person has HNSCC.
(3 and 5) The state of the prior art and the level of predictability in the art: The state of the prior art of measuring known biomarkers at either the protein or
nucleic acid level was reasonably routine and conventional at the time of the invention,
however, the association of the mere presence of a biomarker at any time in any recited
type of sample with HNSCC associated disease was not at all predictable, at
least because most or all of the biomarkers in the claims are naturally occurring and their mere presence (at any measurable level) in a generic sample was not known to be correlated to a HNSCC. In support of this, the specification at page 1 lines 14-15 states “The biological mechanisms behind HNSCC are unknown and there are few, if
any, biomarkers that provide a reliable indication of this condition.” Therefore, the level of one or ordinary skill: The level of skill would be high, most likely at the Ph.D. level or equivalent number of years of experience. However, such persons of ordinary skill in this art, given its unpredictability, would have to engage in undue (non-routine) trial and error experimentation to carry out the invention as claimed.
(6 and 7) The amount of direction or guidance presented and the
existence of working examples. The present disclosure as filed does not appear to only given sufficient guidance by way of an Example, wherein quantified levels of the core group of 6 specific biomarkers were required (comprising CA9, MMP11, LAMC2, FAM107A, SH3BGRL2, and FAM3D) or the group of 6 gene biomarker levels allowing for optimal discrimination of HNSCC vs. normal control. No guidance is given for using the full scope of the claims, such as measuring any of the biomarkers in the claims or tables of the disclosure, measuring in samples, measuring only presence rather than quantity of biomarkers, and nothing regarding measuring the biomarkers at the nucleic acid (e.g. MRNA) level.
(8) The quantity of experimentation required to practice the claimed
invention based on the teachings of the specification. Therefore, it is deemed that further research of an unpredictable nature would be necessary to make or use the invention as claimed. 
Thus, due to the inadequacies of the instant disclosure, undue experimentation would be required of one of skill in the art to practice the full scope of the claimed invention. 
Furthermore, from the “Example 11 Embodiments ” section beginning on page 69, does not teach the claimed gene marker combinations comprising CA9, MMP11, LAMC2, FAM107A, SH3BGRL2, and FAM3D in HNSCC or the discrimination of HNSCC vs. NC [normal control], it must be concluded that Applicants’ claims of being
able to diagnose, for example, HNSCC are not enabled.

13. 	No claims are allowed.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA V COOK whose telephone number is (571)272-0816. The examiner works a flexible schedule but can normally be reached on Monday - Friday from 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at telephone number 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 
Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Lisa Cook
Patent Examiner 
Art Unit 1642
571-272-0816


/LISA V COOK/Primary Examiner, Art Unit 1642